Detailed Action

Objections

Claim(s) 4-7, 10 and 14-20 is/are objected to because of the following informalities:  

In regards to claim 4, the claim recites 2-3 “is configured to transmit, based the calculated path length difference, the at least one response signal”. The sentence is grammatically incorrect because the word “based” must be followed by the word “on”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “is configured to transmit, based on the calculated path length difference, the at least one response signal”.

In regards to claim(s) 5-7, the claim(s) is/are objected due to its/their dependency on objected claim 4.

In regards to claim 5, lines 1-2 of the claim have the same issues described in the objection of claim 4 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 6-7, the claim(s) is/are objected due to its/their dependency on objected claim 5.

In regards to claim 10, the claim recites in line 8 “using the response signal, determine”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted line 8 of the claim in the following way in order to advance prosecution: “ and use the at least one response signal[[,]] to determine”.

In regards to claim 14, lines 15-16 of the claim have the same issues described in the objection of claim 4 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 15, the claim recites in lines 2-3 “using passive circuitry of a passive sensor: receiving”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted lines 1-3 of the claim in the following way in order to advance prosecution:
“A method of passive wireless sensing, the method comprising:
using passive circuity of a passive wireless sensor for:
receiving, using a first antenna, at least one interrogation signal from an interrogator”.

In regards to claim(s) 16-20, the claim(s) is/are objected due to its/their dependency on objected claim 15.

In regards to claim 17, the claim recites in lines 1-2 “using passive circuitry: calculating”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted lines 1-2 of the claim in the following way in order to advance prosecution:
“The method of claim 16, further comprising, using the passive circuity for:
calculating the path length difference between”.

In regards to claim(s) 18-20, the claim(s) is/are objected due to its/their dependency on objected claim 17.

In regards to claim 18, lines 1-2 of the claim have the same issues described in the objection of claim 4 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 19-20, the claim(s) is/are objected due to its/their dependency on objected claim 20.

In regards to claim 19, the claim recites in lines 1-4 “using the interrogator…triggering an alert”. The sentence is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted lines 1-4 of the claim in the following way in order to advance prosecution: “using the interrogator…for triggering an alert”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 10, the claim recites in line 6 “receive, in response to the transmitting”. Claim 9 defines a limitation of transmitting at least one response signal, and claim 10 defines a limitation of transmitting the at least one interrogation signal. It is unclear of the limitation recited in line 6 of claim 10 refers to the limitation defined in claim 9 or to the limitation defined in claim 10. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “receive, in response to the transmitting of the at least one interrogation signal”.

In regards to claim 20, the claim recites in line 1 “wherein the threshold amount comprises”. Claim 18 defines a threshold amount in line 6 and another one in line 10. It is unclear if the limitation of claim 20 is referring to the threshold amount defined in line 6 of claim 18 or the one defined in line 10 of claim 18. For this reason, the claim is indefinite. 
The examiner has interpreted claims 18 and 19 in the following way in order to advance prosecution and solve the issues described for claim 20 above:
Line 10 of claim 18 “has moved more than [[a]] the threshold amount”.
Lines 4-5 of claim 19 “has moved more than [[a]] the threshold amount”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenkanyn (US-8,269,610) in view of Lickfelt (US-8,344,869).

In regards to claim 1, Fenkanyn teaches a passive wireless sensor configured to wirelessly couple with an interrogator [col. 4 L. 17-27]. Fenkanyn further teaches that the passive wireless sensor comprises a first antenna, a second antenna and passive circuitry [fig. 3A elements 24, 34 and 36, col. 3 L. 1-7, col. 4 L. 21-25]. Furthermore, Fenkanyn teaches that the passive circuitry is configured to receive, using the first antenna and the second antenna, at least one interrogation signal from the interrogator; and transmit, based on the at least one interrogation signal, at least one response signal to the interrogator [col. 4 L. 17-27].
Fenkanyn teaches that the passive wireless sensor is used in a tire of a vehicle to obtain data regarding the tire [col. 4 L. 17-27]. However, Fenkanyn does not teach that the at least one response signal comprises position information associated with the passive wireless sensor.  
On the other hand, Lickfelt teaches that when a wireless sensor is positioned is used in a tire of a vehicle, the at least one response can include RSSI information which is used by the interrogator to determine the position of the tire [fig. 4, col. 11 L. 13-19]. This teaching means the RSSI information provides position information associated with the wireless sensor. In other words, the at least one response signal comprises position information associated with the passive wireless sensor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lickfelt‘s teachings of including in the at least one response RSSI/position information in the passive sensor taught by Fenkanyn because it will permit the interrogator to determine to which tire belongs the received data.

In regards to claim 8, the combination of Fenkanyn and Lickfelt, as applied in claim 1 above, further teaches that the sensor comprises two antennas that are a disposed apart from each other [see Fenkanyn fig. 3A elements 34 and 36]. The combination does not explicitly teach that the first antenna is disposed approximately 5λ/8 from the second antenna, wherein λ is a wavelength of the at least one interrogation signal. However, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to place the antennas at the claimed positions because there are a finite number of locations to place the antennas in the sensor, and the claim locations will permit the sensor to transmit data and to receive interrogation signals reliably.  

In regards to claim 9, the combination of Fenkanyn and Lickfelt, as shown in the rejection of claim 1 above, teaches the claimed passive wireless sensor and interrogator. Furthermore, the combination teaches that the sensor and the interrogator are part of a passive wireless system comprising a tire (component), wherein the sensor is disposed at the tire/component [see Fenkanyn col. 4 L. 25-27].

In regards to claim 10, the combination of Fenkanyn and Lickfelt, as applied in claim 9 above, further teaches that the interrogator transmits the at least one interrogation signal wirelessly to the sensor and that the interrogator receives data from the sensor in response to the at least one interrogation signal [see Fenkanyn col. 4 L. 17-21]. This teaching inherently means that the interrogator comprises a third antenna; transmit circuitry configured to transmit, using the third antenna, the at least one interrogation signal to the passive wireless sensor; and receive circuitry configured to receive, in response to the transmitting the at least one interrogation signal, the at least one response signal from the passive wireless sensor. Furthermore, the combination teaches that the receive circuitry is configured to use the at least one response signal to determine position information associated with the passive wireless sensor [see Lickfelt col. 11 L. 13-19].  

In regards to claim 11, the combination of Fenkanyn and Lickfelt, as applied in claim 9 above, further teaches that the system comprises a vehicle, wherein the component comprises a tire/component of the vehicle [see Fenkanyn col. 4 L. 25-27, see Lickfelt fig. 1].  

In regards to claim 12, the combination of Fenkanyn and Lickfelt, as applied in claim 11 above, further teaches that the passive wireless sensor is configured to measure pressure/characteristic information of the tire/component; and the passive circuitry is configured to transmit the at least one response signal comprising the characteristic information of the component [see Fenkanyn col. 4 L. 25-26, L. 36-41 and L. 53-56].  

In regards to claim 13, the combination of Fenkanyn and Lickfelt, as applied in claim 12 above, further teaches that the component comprises a tire, and the characteristic information comprises at least one of pressure information [see Fenkanyn col. 4 L. 25-26, L. 36-41 and L. 53-56].  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenkanyn (US-8,269,610) in view of Lickfelt (US-8,344,869) as applied to claim 1 above, and further in view of Vella et al. (US-10,677,934).

In regards to claim 2, the combination of Fenkanyn and Lickfelt, as applied in claim 1 above, further teaches that the passive circuitry is configured to receive, using the first antenna, the at least one interrogation signal; and receive, using the second antenna, the at least one interrogation signal [see Fenkanyn col. 4 L. 17-27]. 
The combination also teaches that the sensor can transmit position information in the at least one response [see Lickfelt fig. 4, col. 11 L. 13-19]. However, the combination does not explicitly teach that there is a path length difference between the at least one interrogation signal received using the first antenna and the at least one interrogation signal received using the second antenna.  
On the other hand, Vella teaches that the antennas of a device can be placed so there is path length difference between a signal received using the first antenna and the signal received using the second antenna and so the device can determine position information of the device based on the path length difference [col. 5 L. 49-57].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vella’s teachings of using path length difference to determine position information in the sensor taught by the combination because it will permit the sensor to determine position information more accurately so the interrogator can determine which tire is sending data more accurately.

Allowable Subject Matter

Claim(s) 3-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 3, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: wherein the passive circuitry is further configured to: calculate the path length difference between the at least one interrogation signal received using the first antenna and the at least one interrogation signal received using the second antenna; and determine whether the calculated path length difference exceeds a threshold path length difference.  

In regards to claim 4-7, the claims would be allowable due to their dependency on claim 3.

In regards to claim 14, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: determine whether the calculated path length difference exceeds a threshold path length difference; and transmit, based the calculated path length difference, the at least one response signal. 

Claims 15-20 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 15, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: wherein there is a path length difference between the at least one interrogation signal received using the first antenna and the at least one interrogation signal received using the second antenna; and transmitting, based on the path length difference, at least one response signal to the interrogator.  

In regards to claim 16-20, the claims would be allowable due to their dependency on claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685